DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       Claims 1-15 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application KR 10-2019-0003382 filed on 01/10/2019 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 01/13/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 01/13/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Allowable Subject Matter
6.        Claims 1-15 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
             Takeuchi (US Pub 2018/0107438) teaches in Figs. 1-4, parars., 0038-0039, 0040-0041, 0056-0058 that printer 1 stores an authority table associated with multiple users who authorized to use image processing functions at the printer 1, after authentication process is approved or verified based on first and/or second information received  by the printer 1 (see fig. 3; 0040-0041). When the printer 1 has no user to log in for image processing function, the home screen 31 is displayed, and then the printer 1 has the user to log in, processor of the printer 1 detected IC Card 2 enters in communication range of the printer 1, the processor reads a card ID from the IC Card 2 and determined the card ID with the stored card ID information, and if matches then the processor determines use authority of the printer 1 of the logged in user referring the user information/table as shown in fig. 3, and accordingly the printer 1 displays allow image processing functions setting options for the user. For example, if the logged in user of the printer 1 is “user A”, then he/she (the user A) is authorized to perform copy, scan and fax functions (see fig. 2, element 41 & fig. 3), and would be displayed on display 13 (see fig. 1). 
             However, the independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “authenticating the first authentication information of the first user, based on reference account information of a plurality of users, the reference account information being stored in a storage based on a blockchain that distributes and manages a ledger in which user account information including authentication information and authority information of a user with respect to a certain image forming device has been recorded; when the authentication of the first user is completed, receiving a request to perform a first image forming job; and evaluating first authority information indicating an authority range of the first user, based on the reference account information of the plurality of users, and performing the first image forming job within the authority range of the first user”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claims 12-13 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
            The dependent claims 2-11, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 14-15, depend either directly or indirectly from claim 13, and are therefore allowable for at least the same reasons as claim 13.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            b. US Pub 2018/0331837              d. US Pub 2020/0074168
            
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674